Detailed Action
This office action is for US application number 15/608,828 evaluates the claims as filed on August 12, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2020 has been entered.

Response to Arguments
Applicant's arguments filed August 12, 2020 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Adcox, Lowry, and Krebs teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicants argument that the new limitation of claim 1 are not disclosed by Garvey, Neto, Krebs, or Jensen (Remarks p. 6-10), Examiner notes that such has not been asserted. Instead, Adcox discloses the newly amended limitations of claim 1 as detailed in the rejection below.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 line 30 should read “screw anchor, an entire surface of the unthreaded portion”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 line 1 provides that “screw anchor assembly used in pedicle screw configured to be used in pedicle screw fixation” or “screw anchor assembly for use[[d]] in pedicle screw fixation”..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 11, 14, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adcox et al. (US 2010/0106198, hereinafter “Adcox”) in view of Lowry et al. (US 2004/0102828, hereinafter “Lowry”).
The claimed phrase “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 1, 7, 11, 14, 15, and 21, Adcox discloses a screw anchor assembly (Figs. 5 and 6) capable of use in pedicle screw fixation (Fig. 6, ¶s 80 and 82 disclose claim 7, Adcox discloses that a material of the screw anchor is made of polyether ether ketone (PEEK) (¶44). As to claim 11, Adcox discloses that the screw is capable of being fixed to a spine through the screw anchor (Fig. 6, ¶s 80 and 82 disclose use in bone to determine if the tip is advancing into hard tissue, soft tissue, or subcutaneous fluid). As to claim 14, Adcox discloses that a pitch of the screw thread and a pitch of the anchor screw thread are the same (Fig. 6). As to claim 15, Adcox discloses that the screw threads of the screw are capable of being coupled with the anchor screw threads of the screw anchor that has an outer surface capable of being attached to an inside of a spine (Fig. 6, ¶s 80 and 82 disclose use in bone to determine if the tip is advancing into hard tissue, soft tissue, or subcutaneous fluid). As to claim 21, Adcox discloses the head portion extends in a first 
Adcox is silent to the unthreaded portion is rounded. 
Lowry teaches a similar screw anchor assembly (Figs. 4A and 4B) comprising: a screw (205) comprising: a head portion (202), an unthreaded portion (see illustration of Fig. 4A) located at a distal end thereof (Fig. 4A), wherein the unthreaded portion is rounded (at surface 215, see illustration of Fig. 4A), and a body portion (central portion of the screw as shown in Fig. 4A) extending between the head portion and the unthreaded portion (as defined, Fig. 4A), wherein screw threads (see illustration of Fig. 4A) are formed on an entire circumferential surface of the body portion (Fig. 4A) and extend between the head portion and the unthreaded portion (Fig. 4A); and a screw anchor (206) comprising: a through-hole (shown holding screw 205 in Fig. 4A), wherein the through-hole comprises anchor screw threads (see illustration of Fig. 4A) on an entire inner surface of the through-hole (Fig. 4A), wherein a longitudinal length of the anchor screw threads is similar to a longitudinal length of the screw threads (Fig. 4A), wherein the screw anchor flexibly extends when the screw is screw-coupled to the screw anchor (Fig. 4B, ¶53), wherein, when the screw is completely coupled to the screw anchor, an entire surface of the unthreaded portion of the screw protrudes from the second end of the screw anchor (Fig. 4A), while substantially all of the screw threads of the body portion are coupled with the anchor screw threads of the through-hole (Fig. 4A), and wherein the unthreaded portion extends to the distal end with a width gradually narrowing with a third slope which is similar to a second slope (Fig. 4A).
. 


    PNG
    media_image1.png
    1019
    903
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    900
    1228
    media_image2.png
    Greyscale


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adcox and Lowry in view of Krebs (US 2008/0188897, hereinafter “Krebs”).
As to claims 9 and 10, the combination of Adcox and Lowry discloses the invention of claim 1.
As to claim 9, the combination of Adcox and Lowry is silent to a part of the locking step having a roughened surface. As to claim 10, the combination of Adcox and Lowry is silent to at least one protrusion being disposed on the locking step.
As to claims 9 and 10, Krebs teaches a similar screw anchor assembly (Fig. 11) capable of use in pedicle screw fixation (¶55 discloses disposition in hard body tissue such as bone), the screw anchor assembly comprising: a screw (54c, ¶116) comprising: claim 9, Krebs teaches that a part of the locking step has a roughened surface (78, Figs. 11 and 2, ¶s 116, 54 and 42). As to claim 10, Krebs teaches that at least one protrusion (78, Figs. 11 and 2, ¶s 116, 54 and 42) is disposed on the locking step (Figs. 11 and 2, ¶s 116, 54 and 42). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the locking step as disclosed by the combination of Adcox and Lowry to have at least one protrusion as taught by Krebs in order to engage either hard or soft tissue in a patient's body (Krebs ¶42), i.e. to enhance securement of the screw anchor to the bone using a known alternate to a smooth surface (Krebs ¶54).

    PNG
    media_image3.png
    326
    859
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    377
    1117
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    370
    778
    media_image5.png
    Greyscale


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R SIPP/Primary Examiner, Art Unit 3775